SUMMARY ORDER

Appellant Woodrow Wilson Preacely, proceeding pro se, appeals the district court’s judgment dismissing his 42 U.S.C. § 1983 complaint for failure to comply with Federal Rule of Civil Procedure 8(a)(2). We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
This Court reviews a district court’s sua sponte dismissal of a complaint on Rule 8 grounds for an abuse of discretion. Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir.1995). Here, an independent review of the record and relevant case law reveals that the district court properly dismissed Preacely’s claims. We affirm for the reasons stated by the district court in its June 12, 2012 decision.
We have considered all of Preacely’s arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.